NO. 07-06-0316-CR

                                     IN THE COURT OF APPEALS

                             FOR THE SEVENTH DISTRICT OF TEXAS

                                               AT AMARILLO

                                                  PANEL B

                                       FEBRUARY 7, 2007
                                ______________________________


                                        FREDERICK JOHNSON,

                                                                             Appellant

                                                       v.

                                        THE STATE OF TEXAS,

                                                                             Appellee

                              _________________________________

                FROM THE 137TH DISTRICT COURT OF LUBBOCK COUNTY;

                  NO. 2006-411,658; HON. CECIL G. PURYEAR, PRESIDING
                           _______________________________

                                      Memorandum Opinion
                                _______________________________

Before QUINN, C.J., and CAMPBELL and HANCOCK, JJ.

       Frederick Johnson (appellant) appeals from a judgment under which he was

convicted of failure to stop and render aid. Appellant’s appointed counsel filed an Anders

brief, representing to us that she believed the appeal was meritless and moved to

withdraw.1 Appellant was then informed, by his counsel and this court in writing, of his right



       1
           An ders v. C alifornia, 386 U.S. 738, 87 S .Ct. 1396, 18 L. Ed. 2d 493 (1967).
to review the record and file a pro se brief. The deadline by which he had to submit the pro

se brief was January 29, 2007. To date, we have not received such a brief. We affirm.

       With regard to the Anders brief, appellant’s counsel stated that she diligently

reviewed the record and that, in her opinion, it reflected no reversible error. However, she

did assert two arguable grounds of error. They concerned 1) the sufficiency of the

evidence to support conviction and 2) ineffectiveness of trial counsel. Having compared

these issues to the record and applicable law, counsel found them meritless.

       Furthermore, we conducted an independent review of the record and find that the

record indicates that 1) appellant was properly indicted and represented by legal counsel,

2) legal counsel filed numerous motions in preparation of trial and 3) nothing of record

indicated that appellant’s counsel had not adequately prepared for trial. So too does the

record contain evidence substantiating his guilt of the crime, and the punishment levied

was within the range provided by statute. These circumstances lead us to conclude that

no reversible error exists in this cause.

       Accordingly, counsel's motion to withdraw is granted, and the trial court's judgment

is affirmed.

                                                 Brian Quinn
                                                 Chief Justice

Do not publish.




                                             2